      Case 2:17-cr-00306-JCM-VCF Document 766 Filed 12/10/20 Page 1 of 3



 1    Maysoun Fletcher, Esq.
      Nevada Bar No. 10041
 2    The Fletcher Firm, P.C.
      5510 South Fort Apache Rd.
 3    Las Vegas, Nevada 89148
      Telephone: (702) 835-1542
 4    Facsimile: (702) 835-1559
      maf@fletcherfirmlaw.com
 5    Attorney for Defendant,
      FREDERICK THOMAS
 6
                                UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                        CASE NO.: 2:17-CR-00306-JCM-VCF
 9 Plaintiff,                                       ORDER GRANTING
                                                    FREDERICK THOMAS
10 vs.                                              MOTION TO ALLOW COMPUTER ACCESS
                                                    FOR WORK PURPOSES
11 FREDERICK THOMAS,
   Defendants.
12

13          COMES NOW, Frederick Thomas, by and through his attorney, Maysoun Fletcher, Esq. with
14
     The Fletcher Firm, P.C., and hereby files this Unopposed Motion
15
               to have a work issued computer.
16
            Dated this 10th day of December, 2020
17

18                                                                     Respectfully Submitted,

19                                                                     /s/ Maysoun Fletcher
                                                                       Maysoun Fletcher, Esq.
20                                                                     5510 S. Fort Apache Road
                                                                       Las Vegas, NV. 89148
21
                                                                       (702) 835-1542
22                                                                     Attorney for Frederick Thomas

23

24

25

26

27

28
         Case 2:17-cr-00306-JCM-VCF Document 766 Filed 12/10/20 Page 2 of 3



 1         I.     INTRODUCTION

 2         Mr. Thomas was placed on pre-trial release in this case on April 13, 2018. At the time of Mr.
 3
                       pretrial release, he was nearing the completion of a 60-month prison sentence in the
 4
     related Carder.su case, Case Number 2:12-cr-004-APG-GWF                         Mr. Thomas began
 5
     his 3-year term of supervised release in Carder.su on July 19, 2019, initially being released to a
 6
     residential re-entry center in Florida around February, 2019. Since his release, he has been fully
 7

 8 compliant and has worked diligently to be a model father, employee, partner, and citizen. On

 9 December 4, 2020, as a result of his outstanding behavior and reformation, the Court granted his

10 request for early termination of supervised release in Carder.su.1

11
           Mr. Thomas is gainfully employed as a supervisor with Red-Bull. His employer is requiring
12
     him to have a company issued computer to work from home. His current pre-trial conditions
13
     prevent him from accessing a computer. 2 Therefore, he seeks this Court permission to have a
14

15 computer for work purposes only.

16         Prior to filing this motion, undersigned counsel spoke with counsel for the United States, Kelly

17 Pearson, and                                                               who each advised they do
18                                       As discussed with Ms. Pearson, he will provide access and his
19
     login credentials to pretrial services and only use the computer for work purposes.
20
           EMPLOYMENT
21
           Prior to his incarceration in Carder.su, Mr. Thomas worked for Red-Bull from July, 2013 until
22

23 his self-surrender on March 20, 2015. He was re-hired by Red-Bull in March, 2019, while still at

24 the residential re-entry center. Mr. Thomas has worked hard, with professionalism and humility

25 and achieved several employee awards since his release. Due to his strong work ethic, he has been

26

27   1   Please see Order [ECF 1715] and Motion [ECF 1714], Case No. 2:12-cr-004-APG-GWF.
28   2   Condition No. 54.
                                                         2
       Case 2:17-cr-00306-JCM-VCF Document 766 Filed 12/10/20 Page 3 of 3



 1 promoted twice since March, 2019. In June, 2019, he was promoted to Account Sales Manager

 2 from Sales Trainee and in September of this year, he was promoted to Account Sales Manager

 3
     Lead. Currently, he is being considered for a District Manager position.
 4
     II.       LEGAL ARGUMENT
 5
               Mr. Thomas              issued computer will not make him a danger to the community. The
 6
     allegations against Mr. Thomas in this case stem from alleged conduct in early 2011. Mr. Thomas
 7

 8 has since served a 60-month prison sentence and successfully completed his supervised release. He

 9 is reformed from his alleged conduct in 2011. Moreover, he consents to pre-trial services having

10 access to the computer and will ensure they have his password and login credentials. He will also

11
     only use the computer for work purposes.
12
     III.              CONCLUSION
13
            For all the foregoing reasons, Mr. Thomas respectfully requests that this Honorable Court
14

15 amend condition number 54 to allow him to have access to a computer for work purposes only with

16 a special condition that pre-trial services be given his password and login credentials and access to
17 the computer.

18             Dated this 10th day of December, 2020.
19
                                                                   Respectfully submitted,
20
                                                                   /s/Maysoun Fletcher
21                                                                 Maysoun Fletcher, Esq.
                                                                   Attorney for Frederick Thomas
22

23     IT IS SO ORDERED.

24

25     _________________________________
       NANCY J. KOPPE
26     UNITED STATES MAGISTRATE JUDGE
27     DATED: December 10, 2020
28
                                                         3
